 Case 1:20-cr-00203-BMC Document 43 Filed 02/20/21 Page 1 of 2 PageID #: 112

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
DMP:ICR/JEA                                          271 Cadman Plaza East
F. #2020R00508                                       Brooklyn, New York 11201



                                                     February 20, 2021

By ECF

Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Colinford Mattis and Urooj Rahman
                      Criminal Docket No. 20-203 (BMC)

Dear Judge Cogan:

               The parties respectfully submit this joint status report to the Court in lieu of
the status conference currently scheduled for February 23, 2021, at 10:00 a.m.

               The defendants Colinford Mattis and Urooj Rahman are charged in a seven-
count indictment with use of explosives, in violation of 18 U.S.C. § 844(f)(1); arson, in
violation of 18 U.S.C. § 844(i); using an explosive to commit a felony, in violation of 18
U.S.C. § 844(h)(1); arson conspiracy, in violation of 18 U.S.C. § 844(n); use of a destructive
device, in violation of 18 U.S.C. § 924(c)(1)(B)(ii); civil disorder, in violation of 18 U.S.C.
§ 231(a)(3); and possessing and making a destructive device, in violation of 26 U.S.C.
§§ 5861(d) and 5861(f).

                On July 15, 2020, the Court held a status conference and excluded time under
the Speedy Trial Act for continued discovery. On September 14, 2020, the parties submitted
a joint status report and the Court excluded time thereafter under the Speedy Trial Act for
continued discovery. On December 15, 2020, the parties submitted a joint status report and
the Court excluded time thereafter under the Speedy Trial Act for continued discovery.

                On February 11, 2021, the government extended plea offers to the defendants
in this case. To enable defense counsel to review the plea offers with the defendants and for
the parties to engage in further plea negotiations, the parties request that the Court continue
the status conference currently scheduled for February 23, 2021, for 30 days or to a date
convenient to the Court.
 Case 1:20-cr-00203-BMC Document 43 Filed 02/20/21 Page 2 of 2 PageID #: 113




               Finally, the parties request that the Court exclude time under the Speedy Trial
Act. Specifically, the parties request that the Court find that the ends of justice are served by
ordering the requested continuance, particularly because the parties are engaged in plea
negotiations which they believe are likely to result in a disposition of this case without trial,
outweigh the best interests of the public and the defendants’ right to a speedy trial, pursuant
to 18 U.S.C. § 3161(h)(7)(A).



                                                    Very truly yours,

                                                    MARK J. LESKO
                                                    Attorney for the United States
                                                    Acting under Authority
                                                    Conferred by 28 U.S.C. § 515

                                             By:     /s/
                                                    Ian C. Richardson
                                                    Jonathan E. Algor
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000


Cc:    Clerk of the Court (BMC) (by ECF)
       Sabrina P. Shroff, Esq., Paul Shechtman, Esq. and Peter W. Baldwin, Esq. (by ECF)




                                                2
